                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                  UNITED STATES DISTRICT COURT

                                                                         8                                         DISTRICT OF NEVADA

                                                                         9   SHEREE LAMB, an individual;                               Case No.: 2:18-cv-1966-JCM-NJK
                                                                        10                                        Plaintiff,
                                                                        11         v.
Law Office of Kevin L. Hernandez




                                                                                                                                             STIPULATION AND ORDER FOR
                                                                        12                                                                     DISMISSAL OF DEFENDANT
                                                                             NAVIENT SOLUTIONS, LLC, a foreign limited-
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                               EXPERIAN INFORMATION
                                                                        13   limited company; EQUIFAX INFORMATION
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                                   SOLUTIONS, INC.
                                                                             SERVICES LLC; a foreign limited-liability                             WITH PREJUDICE
                                      Las Vegas, Nevada 89123




                                                                        14   company; EXPERIAN INFORMATION
                                                                             SOLUTIONS, INC., a foreign corporation;
                                                                        15   TRANS UNION LLC, a foreign limited-liability
                                                                             company;
                                                                        16
                                                                                                                 Defendants.
                                                                        17

                                                                        18              Plaintiff, Sheree Lamb (“Plaintiff”), and Defendant, Experian Information Solutions, Inc.
                                                                        19   (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                        20              Therefore, Plaintiff and Experian, by and through their respective attorneys of record, and
                                                                        21   subject to the court’s approval, respectfully request dismissal of the above-captioned matter with
                                                                        22   prejudice under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own
                                                                        23   ///
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///

                                                                                                                               Page 1 of 2
                                                                         1   attorneys’ fees and costs incurred in this action.

                                                                         2   Respectfully Submitted.

                                                                         3    Dated: April 8, 2019                                Dated: April 8, 2019
                                                                         4    LAW OFFICE OF                                       NAYLOR & BRASTER
                                                                              KEVIN L. HERNANDEZ
                                                                         5                                                        /s/ Andrew J. Sharples
                                                                              /s/ Kevin L. Hernandez                              Jennifer L. Braster, Esq.
                                                                         6    Kevin L. Hernandez, Esq.                            Nevada Bar No. 9982
                                                                              Nevada Bar No. 12594                                Andrew J. Sharples, Esq.
                                                                         7    8872 S. Eastern Avenue, Suite 270                   Nevada Bar No. 12866
                                                                              Las Vegas, Nevada 89123                             1050 Indigo Drive, Suite 200
                                                                         8    kevin@kevinhernandezlaw.com                         Las Vegas, Nevada 89145
                                                                              Attorney for Plaintiff                              asharples@nblawnv.com
                                                                         9                                                        Attorneys for Experian
                                                                                                                                  Information Solutions, Inc.
                                                                        10

                                                                        11                                                         IT IS SO ORDERED:
Law Office of Kevin L. Hernandez




                                                                        12
                                                                                                                                   ____________________________________
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13                                                         UNITED STATES DISTRICT JUDGE
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14
                                                                                                                                              April 9, 2019
                                                                                                                                   DATED: ____________________________
                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19
                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                          Page 2 of 2
